UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1683



DONNA BELL-HAYES; JEFFREY HAYES, SR.,

                                            Plaintiffs - Appellees,

           versus


ROBERT SKIPP DEWITT, Deputy, individually and
in his official capacity,

                                              Defendant - Appellant,

           and


HOWARD EWING, individually and in his official
capacity; CECIL COUNTY BOARD OF COUNTY
COMMISSIONERS; STATE OF MARYLAND,

                                                           Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:05-cv-02384-MJG)


Argued:   January 30, 2008              Decided:     February 13, 2008


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Reversed by unpublished per curiam opinion.


ARGUED: John Francis Breads, Jr., LOCAL GOVERNMENT INSURANCE TRUST,
Columbia, Maryland, for Appellant.      Sherwood Randolph Wescott,
WESCOTT ROWE, L.L.C., Salisbury, Maryland, for Appellees.
ON BRIEF: Michael S. Lewis, Michael F. Barnett, WESCOTT ROWE,
L.L.C., Salisbury, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Responding to a 911 call reporting a residential fire, police

and other emergency personnel went to the residence of Donna Bell-

Hayes and her husband, Jeffrey S. Hayes.               Deputy Robert DeWitt

temporarily     detained    Mrs.   Hayes     while     the   fire   department

investigated the cause of the fire.         The Hayeses bring the instant

suit under 42 U.S.C. § 1983 (2000), alleging that Deputy DeWitt’s

detention of Mrs. Hayes violated her Fourth Amendment right to be

free from unlawful seizures.         Deputy DeWitt moved for summary

judgment, asserting that he did not violate Mrs. Hayes’ Fourth

Amendment     rights   by   detaining      her   or,    alternatively,    that

principles of qualified immunity required judgment in his favor.

The district court denied the motion, finding that disputed issues

of material fact precluded a grant of summary judgment.                Because

the facts, viewed in the light most favorable to the Hayeses,

establish that Deputy DeWitt’s detention of Mrs. Hayes did not

violate the Fourth Amendment, we reverse.



                                     I.

     On November 4, 2003, Mrs. Hayes accidentally started a fire in

her residence by leaving a candle burning in her bathroom.                 Mr.

Hayes called 911 to report the fire; meanwhile Mrs. Hayes succeeded

in extinguishing the fire herself before the fire department

responded to the call.


                                     3
     Emergency personnel began to arrive at the Hayes residence at

around 9:15 in the morning, approximately fifteen minutes after Mr.

Hayes placed the 911 call.    Mrs. Hayes explained that at that time

she was “upset,” “scared,” and “crying” due to the stress of the

fire; additionally, she was wearing only a tee-shirt.     The first

member of the emergency response team to reach the Hayes residence

questioned Mrs. Hayes about the fire, but would not respond to her

repeated inquiries as to whether he was a member of the fire

department.   Frightened at his lack of response, Mrs. Hayes locked

herself in the bathroom.    Eventually a paramedic did persuade Mrs.

Hayes to leave the bathroom and a second paramedic began treating

her outside her home for smoke inhalation.

     When Deputy DeWitt arrived at the Hayes residence, he and

Deputy Fire Marshall Howard Ewing approached Mr. Hayes.        Ewing

asked Mr. Hayes if his wife had started the fire; Mr. Hayes replied

that he did not know.     DeWitt then approached Mrs. Hayes, who was

being treated by a paramedic. Despite her statements that the fire

had started accidentally, DeWitt assertedly grabbed Mrs. Hayes’

arm, said that he was detaining her, and handcuffed her even though

she objected that the handcuffs caused her pain because of her

carpel tunnel syndrome.    DeWitt brought Mrs. Hayes to the front of

the house, where Ewing questioned her about the cause of the fire.

The record contains no evidence of further contact between DeWitt

and Mrs. Hayes.   DeWitt left the scene of the fire at approximately


                                   4
10:00; at that time Mrs. Hayes was still handcuffed.               Several

minutes later, the fire department concluded its investigation and

the   fire   marshal   reported   that   the   fire   had   in   fact   been

accidental.     At that time, another deputy removed Mrs. Hayes’

handcuffs and an ambulance transported her to the hospital.

      The Hayeses bring this suit against Deputy DeWitt and other

state and county defendants, asserting claims under 42 U.S.C. §

1983 for violations of Mrs. Hayes’ Fourth Amendment rights, and

related state law claims.     Mr. and Mrs. Hayes seek $3,000,000 in

compensatory damages, as well as interest and attorneys fees.

DeWitt moved for summary judgment, contending, inter alia, that the

undisputed facts establish that his detention of Mrs. Hayes did not

violate the Fourth Amendment or, alternatively, that he is entitled

to qualified immunity.     The district court found that “there are

material facts in dispute regarding the seizure of Mrs. Hayes,” and

that on the Hayeses’ version of the facts, “there was simply no

reasonable justification for the seizure.”        The court accordingly

denied DeWitt’s motion for summary judgment on the § 1983 claim and

on the defense of qualified immunity.          We have jurisdiction to

consider DeWitt’s interlocutory appeal of the district court’s

denial of qualified immunity.      See Mitchell v. Forsyth, 472 U.S.

511, 528 (1985).1


      1
      Of course, at this interlocutory stage we have no
jurisdiction to consider the district court’s resolution of any
other claims. We note that, relying on Behrens v. Pelletier, 516

                                    5
                                     II.

     The doctrine of qualified immunity shields police officers

“from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982).         To determine whether Deputy DeWitt is

entitled to qualified immunity, we must first determine whether the

facts,   taken   in   the   light    most   favorable    to   the   Hayeses,

demonstrate that DeWitt violated Mrs. Hayes’ constitutional rights.

See Saucier v. Katz, 533 U.S. 194, 201 (2001).          If so, we must then

ask whether the right asserted was clearly established at the time

of the events at issue.     Id.    We review the district court’s ruling

on a motion for summary judgment de novo, viewing the facts in the

light most favorable to the non-moving party.             See Garofolo v.

Donald B. Heslep Assocs., Inc., 405 F.3d 194, 198 (4th Cir. 2005).

     The Hayeses contend that the facts outlined above allege a

claim that DeWitt detained Mrs. Hayes in violation of her Fourth



U.S. 299 (1996), and Johnson v. Jones, 515 U.S. 304 (1995), the
Hayeses contend that asserted disputes as to material facts deprive
us of jurisdiction even to consider the qualified immunity appeal.
They misread Behrens and Johnson, however. These cases recognize
that, for purposes of qualified immunity, questions of law are
immediately appealable even if the district court also finds that
there are controverted issues of material fact. See Behrens, 516
U.S. at 312-13 (“Denial of summary judgment often includes a
determination that there are controverted issues of material fact,
and Johnson surely does not mean that every such denial of summary
judgment is nonappealable.”) (emphasis in original) (internal
citation omitted).

                                      6
Amendment right to be free from unlawful seizures. DeWitt responds

that the seizure was a proper investigative detention under Terry

v. Ohio, 392 U.S. 1 (1968).

        Terry   holds   that   police   officers     may   briefly   detain   an

individual      if   they   have   a    reasonable     suspicion,    based    on

articulable facts, that “criminal activity may be afoot.” 392 U.S.

at 30. “[R]easonable suspicion” is “a less demanding standard than

probable cause and requires a showing considerably less than

preponderance of the evidence,” but requires “more than an inchoate

and unparticularized suspicion or hunch.” Illinois v. Wardlow, 528

U.S. 119, 123 (2000) (internal quotations and citations omitted).

       When DeWitt responded to the call reporting the fire at the

Hayes residence, fire department officials had advised that “a

female subject was barricaded in the residence and refusing to come

out.”     The Hayeses have acknowledged that at this juncture Mrs.

Hayes had indeed locked herself in the bathroom and refused to come

out.     Upon his arrival at the Hayes home, DeWitt noted that Mrs.

Hayes was behaving irrationally; again, both Mr. and Mrs. Hayes

have acknowledged that Mrs. Hayes was in a highly agitated state.

DeWitt knew that the fire department’s investigation into the cause

of the fire was ongoing, so the department had not yet ruled out

the possibility of arson.          Again, Mr. and Mrs. Hayes offer no

contrary evidence.




                                        7
     The parties do not agree on other facts surrounding DeWitt’s

seizure of Mrs. Hayes.   But based on the above undisputed facts, it

is clear that DeWitt had “at least a minimal level of objective

justification” for briefly detaining Mrs. Hayes while the fire

department was actively investigating a possible act of arson.

Wardlow, 528 U.S. at 123.   The district court erred in holding to

the contrary.2



                                III.

     Because the undisputed facts establish that Deputy DeWitt’s

detention of Donna Bell-Hayes was constitutional, the judgment of

the district court denying DeWitt’s motion for summary judgment is



                                                          REVERSED.




     2
      Since DeWitt’s detention of Mrs. Hayes was constitutional
under Terry, we need not consider whether it could be justified as
a mental health seizure. See Gooden v. Howard County, 954 F.2d
960, 968 (4th Cir. 1992) (en banc).

                                  8